DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           ALVIN BELLEFLEUR,
                                Appellant,

                                        v.

      DAVID JONATHAN JOFFEE and JOFFEE & JOFFEE, P.A.,
                         Appellees.

                                No. 4D19-3701

                           [December 17, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No. CACE12-
018179.

   Alvin Bellefleur, Jupiter, pro se.

   William M. Martin of Peterson Bernard, Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                            *           *         *

   Not final until disposition of timely filed motion for rehearing.